PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/738,420
Filing Date: 12 Jun 2015
Appellant(s): Barthe et al.



__________________
James M. Schleicher (Reg. No. 74,088)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 August 2021 and 22 November 2021.

Information Disclosure Statement
As an initial matter, the information disclosure statement (IDS) submitted on 14 October 2020 was filed after the mailing date of the Non-Final Rejection on 03 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 2013/0197550) (“Dietz”) in view of Klopotek (US 2002/0040199) and in further view of Thapliyal et al. (US 2009/0312693) (“Thapliyal”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Klopotek, Thapliyal, and in further view of Barthe et al. (US 2012/0016239) (“Barthe”).
Claims 4-7, 9-11, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Klopotek, Thapliyal, and in further view of Azhari et al. (US 2013/0338545) (“Azhari”).
12 is rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Klopotek, Thapliyal, and in further view of Eckhouse et al. (US 2011/0245735) (“Eckhouse”).
Claims 13 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Klopotek, Thapliyal, and in further view of Berzak et al. (US 2011/0238085) (“Berzak”).
Claims 14 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz in view of Klopotek, Thapliyal, Berzak, and in further view of Azhari.

(2) Response to Argument
Appellant’s arguments begin on page 6 of the Appeal Brief filed 03 August 2021.

With regards to appellant’s arguments as a whole, the examiner of record respectfully disagrees with the analysis set forth by appellant. A significant portion of the arguments appear piecemeal in nature and/or based on prior rejections that are not the basis for the instant, finally rejected claims. However, the examiner will take each of appellant’s concerns with regard to the applied Dietz, Klopotek, and Thapliyal references and explain the current rejection of record and how they teach the contested claim limitations when considered as a combination.
Here first is a short explanation of how the claims were interpreted as a whole. The claimed invention is a treatment device that has a housing with an ultrasound transducer capable of focusing ultrasound energy along a line, the treatment device further having a controller programmed to create a pre-determined treatment pattern of 
Appellant argues on pages 6-11 against each of the references individually as failing to teach or suggest the claimed position and orientation sensor with accompanying functionality of the control module, however it has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the examiner disagrees with appellant’s analysis because the rejection relies upon the combination of the references to teach this feature. Specifically, Dietz in view of Klopotek are both within the field of delivering ultrasound energy for treatment of a target area and together suggest a device and control module configured for line-focused ultrasound delivery as the device moves across the target surface with particular attention to preventing overtreatment of the target area caused by overlapping treatment applications by evaluating the position of the device as it moves across a surface using a sensor to create a desired treatment pattern. Thapliyal is also within the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See MPEP 2141.03(1)(c).
The examiner respectfully disagrees with appellant’s further arguments on pages 11-22 directed to interpretations of the claim limitations “positions” and “orientations” as they relate to Klopotek are based prior rejections dated 04/22/19 and 07/13/18, and the current rejection dated 09/03/2020 from which appeal is being taken does not rely upon 
Appellant further argues that the position and/or orientation devices as taught by Thapliyal fails to suggest the disclosed sensors as being configured transmit “a position and orientation signal representative of a position and orientation of the treatment relative to the target surface” as claimed on pages 22-23, the examiner respectfully disagrees. The examiner contends that a position/orientation sensors as disclosed by Thapliyal would be recognized by one having ordinary skill in the art as being configured to produce position and orientation signals by virtue of their construction as position and orientation sensors. The examiner also contends that even an orientation device when considered alone inherently must also be a position sensor to be able to determine an orientation since a position is required to determine an orientation in space to other positions or points of interest, or a direction of the device relative to another position or point of interest. The obviousness of the claimed functionality in light of the combination of references has been discussed in refuting the piecemeal arguments above.
To the extent that appellant argues that there is no motivation to modify a reference to include a feature that is already present in the reference on page 24, the examiner respectfully disagrees. The examiner contends that since Dietz in view of Klopotek does not contain the feature of an orientation sensor, and therefore the addition of such functionality would be an improvement to the sensing functionality of Dietz in view of Klopotek by improving the accuracy of the information being used to prevent overtreatment of tissue. Simply substituting a more rudimentary sensor for 
To the extent that appellant argues hindsight reasoning on page 24, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the reasoning for obviousness is based solely upon the teachings of position and orientation sensors in relevant prior art within the same field of endeavor for ultrasound delivery for the purpose of treatment, the high level of skill in the relevant art, and predictability within the prior art for improving patient safety using position and orientation sensors as already detailed above in the prior responses to appellant’s arguments. It is also noted that the rationale for combining is also derived directly from the disclosure of Thapliyal as cited in the most recent office action.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        

Conferees:
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.